Case 4:20-cv-02948 Document 1-13 Filed on 08/21/20 in TXSD Page 1 of 2




               EXHIBIT L
      Case 4:20-cv-02948 Document 1-13 Filed on 08/21/20 in TXSD Page 2 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 BILLY JOHNSON,                             §
                                            §
               Plaintiff,                   §
 v.                                         §
                                            §     C.A. No.:______________________
 SAN JACINTO COLLEGE,                       §
                                            §
               Defendant.                   §
                                            §
                                            §


                                    PARTIES AND COUNSEL

Plaintiff Billy Johnson:

Amanda C. Hernandez
AH Law, PLLC
5100 Westheimer, Suite 200
Houston, Texas 77056
(713) 588-4359
amanda@ahfirm.com

Attorney for Billy Johnson

Defendant San Jacinto College

Christopher B. Gilbert
Melissa Mihalick
Stephen Villarreal
Thompson & Horton LLP
3200 Southwest Freeway, Suite 2000
Houston, Texas 77027
T: (713) 554-6744
F: (713) 583-7698
cgilbert@thompsonhorton.com
mmihalick@thompsonhorton.com
svillarreal@thompsonhorton.com

Attorneys for San Jacinto College
